74 F.3d 287
James E. AKINS, et al., Appellantsv.FEDERAL ELECTION COMMISSION.
No. 94-5088.
United States Court of Appeals,District of Columbia Circuit.
Jan. 25, 1996.

Prior report:  66 F.3d 348.
Before:  EDWARDS, Chief Judge;  WALD, SILBERMAN, BUCKLEY, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS and TATEL, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellants' suggestion for rehearing in banc and of the response thereto, it is


2
ORDERED, by the Court in banc, that the suggestion is granted.  This case will be considered and decided by the court sitting in banc on both the standing and statutory construction issues.  It is


3
FURTHER ORDERED, by the Court in banc, that the judgment filed herein on September 29, 1995 is hereby vacated.


4
A future order will govern further proceedings.